Citation Nr: 0845093	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-27 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an increased rating for a status post 
fracture of the medial aspect of the talar dome, with 
Achilles tendonitis and degenerative joint disease, right, 
currently rated as 20 percent disabling.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel







INTRODUCTION

The veteran had active service from October 1980 to October 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  In 
particular the Board finds that additional development of 
evidence is required.  A VA treatment record dated in April 
2005 noted that the veteran has been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
September 2004.  The records of the veteran's claim for SSA 
disability benefits are not associated with the claims file.  
These must be obtained because such evidence may be relevant 
to the claims for compensation.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991).  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A(b), 
(c)(3); 38 C.F.R. § 3.159(c).  The duty to assist a claimant 
in obtaining records held by SSA is not limited to issues 
involving unemployability status or severity of service-
connected disorders, but extends to claims for service 
connection.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Board denied an application to reopen a claim for 
service connection for schizophrenia.  The Board acknowledged 
the existence of outstanding records held by SSA, but 
concluded that the records would be irrelevant, as the 
veteran was awarded SSA disability benefits years after 
service (suggesting that any records held by SSA would relate 
only to the severity of the psychiatric disorder).  The Court 
held that VA was nevertheless required to request the records 
from SSA, as SSA's award of benefits was based on the same 
condition for which the veteran was now seeking service 
connection, and in light of the possibility that SSA records 
could contain relevant evidence, including medical opinions 
as to the etiology of the condition.  Quartuccio, 16 Vet. 
App. at 187-88.  Therefore, a remand is required to obtain 
the veteran's Social Security Administration records for 
consideration in connection with both of the issues on 
appeal.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA a 
copy of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.  If any of the above requested 
records are shown to be at another 
storage facility, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain the 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  
If the benefits sought on appeal remain 
denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




